Citation Nr: 1721042	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  07-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left shoulder impingement or adhesive capsulitis ("left shoulder disability") prior to December 1, 2011, and in excess of 30 percent thereafter. 

2.  Entitlement to an initial rating in excess of 20 percent for a low back strain. 

3.  Entitlement to separate rating(s) for lower extremity radiculopathy associated with the low back disability.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has since been transferred to the RO in Waco, Texas.

In the April 2006 rating decision, in pertinent part, the RO granted service connection for a left shoulder disability and assigned a 10 percent evaluation effective February 1, 2006; and granted service connection for low back strain and assigned a 10 percent evaluation effective February 1, 2006.  The Veteran appealed for higher initial evaluations.

During the pendency of the appeal, the RO issued a July 2008 rating decision, which in pertinent part, granted an increased 20 percent evaluation for a left shoulder disability effective July 25, 2008; and granted a 20 percent evaluation for low back strain effective July 25, 2008.  The Veteran continued to appeal for higher evaluations for his left shoulder disability and low back strain.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating). 

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2011 Travel Board hearing.  A transcript of this hearing is of record.

The Board remanded the claims in April 2012.  In September 2015, the claims were returned to the Board, which granted 20 percent ratings for the shoulder and back disabilities prior to July 25, 2008, and denied ratings higher than 20 percent for the shoulder and back disabilities from July 25, 2008.  The Board also denied entitlement to TDIU. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2016 Court Order and Joint Motion for Partial Remand (Joint Motion) filed by the parties, the Court vacated in part the Board's decision on the issues listed above and remanded those issues for compliance with specific instructions.  The issues were then remanded by the Board in September 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) entitlement to separate rating(s) for lower extremity radiculopathy associated with the low back disability; and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 1, 2011, the Veteran's non-dominant left shoulder disability was manifested by flexion at no less than 90 degrees with pain and abduction at no less than 60 degrees.

2.  Beginning December 1, 2011, the Veteran's non-dominant left shoulder disability has been manifested by limitation of the arm more nearly approximating 25 degrees from the side.  

3.  For the entire initial rating period on appeal, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he does not have intervertebrale disc syndrome.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2011, the criteria for a 20 percent evaluation for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2.  Beginning December 1, 2011, the criteria for an evaluation in excess of 30 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

3.  For the initial rating period on appeal, the criteria for an evaluation in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran received notice of the requirements to substantiate a claim for a TDIU in an April 2012 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran, to include private treatment record.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in January 2006, July 2008, and May 2014.  A VA addendum opinion was also obtained in December 2016 pertaining to the Veteran's left shoulder disability.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Laws and Regulations-Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

Left Shoulder 

As noted above, the Veteran is currently in receipt of a 20 percent rating for the entire initial rating period on appeal prior to December 1, 2011.  Beginning December 1, 2011, the Veteran is in receipt of a 30 percent rating for his left shoulder disability.  The Veteran's left shoulder disability has been properly evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Handedness for the purpose of a dominant extremity rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2016).  In this case, the evidence (e. g., January 2006 VA examination) shows that the Veteran is right-handed.  Consequently, for rating purposes, the left shoulder is the minor upper extremity.

Under Diagnostic Code 5201 for limitation of motion of the arm, pertinent to the minor upper extremity, a 20 percent evaluation is assigned for limitation of motion of the arm to shoulder level.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level.  A 30 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 
Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2016).

The Veteran is seeking a higher evaluation for his left shoulder disability.  He asserts that he had chronic left shoulder pain and difficulty raising him arm.  At night, he had problems sleeping due to the left shoulder pain, which prevented him from sleeping on his left side or raising his left arm.  He also said that he used his right arm to raise and hold up his left arm to alleviate the pain.  The Veteran said that he never lifted his left arm above his head to do any lifting.  For treatment of his left shoulder pain, the Veteran had used steroid injections and physical therapy.  See August 2011 Board hearing transcript.

At a January 2006 VA examination for his left shoulder, the Veteran reported having pain once a week with range of motion, which was alleviated with anti-inflammatories and steroid injections.  He did not use any assistive devices.  His ability to bathe, use the toilet and eat remained intact.  The Veteran reported that his left shoulder disability prevented him from doing any work overhead and he could not lift more than five pounds.  Upon objective evaluation, the VA examiner found that the Veteran was right hand dominant, had a normal posture and gait, and no ankylosis.  Range of motion testing revealed left shoulder flexion at 170 degrees with pain from 90 to 170 degrees, abduction at 170 degrees with pain from 80 to 170 degrees, and internal and external rotation at 90 degrees with pain from zero to 65 degrees.  There was no additional limitation of range of motion upon repetitive use testing.  Nor was any additional pain or weakness found.  The VA examiner found that the Veteran had decreased range of motion and diagnosed him with left shoulder impingement or adhesive capsulitis.  The VA examiner determined that the Veteran was unable to perform any daily activities or occupation that required overhead work and could not lift more than five pounds. 

A May 2008 private treatment record documents the Veteran's complaints of left shoulder pain and difficulty performing overhead activities.  Steroid injections provided relief from the pain for several months following injection.  Following an objective examination, the Veteran's private treating physician found significant pain with flexion, abduction, and internal and external rotation.  The Veteran had a positive impingement sign.  The Veteran was diagnosed with left shoulder rotator cuff tendinitis.  The Veteran underwent a subacromial injection at the examination. 

A June 2008 private treatment record documents the Veteran's complaints of gradually worsening left shoulder pain.  He reported having limited motion with reaching overhead, out to his side or behind him.  At night, the Veteran had worsened pain and found some relief by lying on his right shoulder.  During his last visit, the Veteran had undergone a shoulder injection which had provided some relief.  Following an objective examination, the Veteran's private treatment physician found that the Veteran had a decreased range of motion of the left shoulder.  Range of motion testing revealed flexion at 120 degrees and abduction at 60 degrees.  He had a positive impingement sign and decreased strength due to increased pain.  The Veteran was diagnosed with chronic left shoulder rotator cuff tendinitis. 

At a July 2008 VA examination, the Veteran reported having left shoulder stiffness and fatigue.  He experienced flare-ups of pain with overhead activities.  No episodes of dislocation or recurrent subluxation were reported.  He alleviated his pain with steroid injections.  No assistive devices were used.  Upon objective evaluation, the VA examiner found no inflammatory arthritis or ankylosis.  The Veteran's gait was not antalgic.  The VA examiner noted that there was tenderness in the acromioclavicular (AC) joint of the left shoulder.  Guarding was also found. Range of motion testing revealed left shoulder flexion at 100 degrees with pain, abduction at 85 degrees with pain, and external and internal rotation at 30 degrees with pain.  There was no change in range of motion upon repetitive use testing.  No diagnostic testing was performed.  The VA examiner diagnosed the Veteran with left shoulder moderate to severe impingement syndrome.  The VA examiner found that the Veteran's flare-ups did cause functional impairment as the Veteran reported having to take breaks for 30 to 40 minutes during such flare-ups. 

A December 2011 private treatment note indicated that the Veteran's left shoulder had significant limited range of motion with pain at 30 degrees of abduction.  In May 2012, it was reported that over the past few weeks, the Veteran had been unable to use the arm, including an inability to abduct beyond 5 degrees without significant pain and flex beyond 10 to 15 degrees without significant pain.  In October 2012, it was noted that the Veteran had a very difficult time with any abduction or flexion movements.

At a May 2014 VA examination, the Veteran reported having left shoulder pain which caused him to avoid using his shoulder.  He continued to have problems lifting his shoulder above his head and reported not doing much lifting of the left shoulder.  He took one tablet of prescription pain medication every eight hours.  The Veteran did not report any flare-ups that impacted his left shoulder function. Upon objective evaluation, the VA examiner found that the Veteran had no ankylosis or tenderness on palpation of AC joint.  He had a positive Hawkins' impingement test, empty-can test, and cross-body adduction test.  Muscle strength testing was 5/5 for left shoulder abduction and 4/5 for left shoulder forward flexion. Range of motion testing revealed left shoulder flexion at 85 degrees with pain and abduction at 85 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found functional loss exhibited by less movement than normal, weakened movement, and pain on movement.  The VA examiner determined that the Veteran's left shoulder disability would impact his ability to work, because he was unable to lift his arm overhead due to pain and he was unable to lift or carry with his left arm.  During acute pain flare-ups and/or repetitive use, the VA examiner opined that the Veteran's left shoulder pain would significantly limit his functionality and/or cause weakness, fatigability, or inhibit coordination.

Pursuant to the Board's September 2016 remand, an addendum opinion was obtained to assist in determining whether the Veteran's symptomatology more closely approximated limitation of motion of the minor shoulder to 25 degrees for any part of the period on appeal.  A medical opinion was received in December 2016.  Specifically, the examiner indicated that, in October 2008 the Veteran was seen for an initial history and physical examination at the Temple VA Medical Center.  The doctor at that time noted a rotator cuff injury to the left shoulder.  The provider also indicated a history of steroid injections at Darnell and Hillcrest Hospitals.  In a 2014 VA clinic visit the Veteran's physician indicated left shoulder-upward, backward movement restriction, but did not list any range of motion numbers.  The doctor further indicated that the Veteran did not want any further management of the shoulder at that time.  He declined physical therapy saying he had PT in the past.  A left shoulder impingement syndrome was diagnosed.  It was further noted that during a May 2014 VA examination, the Veteran denied any trauma to his left shoulder.  He reported no plans for surgery to relieve the impingement.  Left shoulder range of motion had had improved to 85 degrees flexion and 85 degrees abduction with mild improvement in his pain level.  

The December 2016 VA addendum opinion further indicated that, from the documentation of outside providers, it appeared that the Veteran's range of motion of the left shoulder was at 25 degrees or less during the period on appeal from December 2011 through October of 2012.  According to the private treatment records there was documentation of significant limited range of motion with pain at 30 degrees of abduction; the May 2012 documentation showed that the Veteran was unable to abduct beyond 5 degrees without significant pain and flex beyond 10 to 15 degrees without significant pain; and the October 2012 note showed that the Veteran had a very difficult time with any abduction or flexion movements.

Based on this addendum opinion, the Veteran was awarded a 30 percent rating under Diagnostic Code 5201 for the appeal period beginning December 1, 2011.  As this is the maximum rating possible under DC 5201, a higher rating under this code is not possible for the period beginning December 1, 2011.  

Further, the Board has considered whether the Veteran is entitled to a higher schedular rating under any other DC for the appeal period beginning December 1, 2011.  Under DC 5203 (impairment of the clavicle or scapula) provides a maximum 20 percent schedular rating.  Thus, a rating in excess of 30 percent is not available to the Veteran under these criteria.  Regarding DCs 5200 and 5202, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation, nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202.  Accordingly, the criteria pertaining to those disabilities are not applicable in this case and the Veteran is not entitled to a rating in excess of 30 percent under any of these criteria for the appeal period prior to December 1, 2011.

Regarding the rating period prior to December 1, 2011, the Board finds that the Veteran's left shoulder disability does not more nearly approximate a rating in excess of 20 percent.  The medical evidence shows that, at worst, the Veteran's left shoulder was limited to 60 degrees in abduction.  See June 2008 private treatment record.  The Board finds that this does not more nearly approximate limitation of the arm to 25 degrees from the side as contemplated by a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Furthermore, the Veteran's currently assigned 20 percent rating prior to December 1, 2011 includes limitation due to factors such as pain, as well as any limitation upon repetitive use or flare-ups.  The Board has considered the Veteran's competent and credible reports of pain with overhead motion during this appeal period.  However, the evidence also does not demonstrate that the Veteran's left shoulder disability resulted in a level of diminished functional capacity consistent with the next higher rating.  No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 20 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  Therefore, prior to December 1, 2011, the Veteran's left shoulder disability is no more than 20 percent disabling.

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Low Back Strain

The Veteran's low back strain has been currently evaluated as 20 percent disabling for the entire rating period on appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

The Veteran is seeking a higher evaluation for his low back strain.  He asserts that he experienced deep lower back pain when he sat down and tried to get up.  Because walking was sometimes a problem, the Veteran had to sit down a few times.  He also had problems bending back and forth, especially bending forward. The Veteran said he was conscious of the pain he had when he started bending forward so he avoided it.  He testified that he had not worked since leaving the military in 2006.  The Veteran explained that his specialty was as a mechanic and his back pain and inability to bend forward due to pain prevented him from maintaining employment.  See August 2011 Board hearing transcript. 

At a January 2006 VA examination, the Veteran reported having low back pain once a week with normal daily activity.  He denied having any associated symptoms.  He treated his pain with anti-inflammatories.  He did not use any assistive devices.  The Veteran's ability to bathe, use the toilet, and eat remained intact.  Upon objective evaluation, the VA examiner found that the Veteran had normal posture and gait.  Muscle strength was equal bilaterally.  Sensation was intact and reflexes were normal.  His Lasegue's sign was negative.  Range of motion testing of the thoracolumbar spine revealed flexion at 90 degrees with pain from 45 to 90 degrees, extension at 30 degrees, right and left lateral flexion at 35 degrees with pain at 35 degrees on the right, and right and left lateral rotation at 30 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  No diagnostic testing was performed.  The Veteran was diagnosed with low back strain.  The VA examiner noted no limitations or effects of his low back strain on the Veteran's daily activities and occupation. 

A May 2008 private treatment record documents that the Veteran complained of low back pain.  There were no objective findings noted and no treatment performed. 

At a July 2008 VA examination, the Veteran reported chronic low back pain with flare-ups from prolonged sitting posture greater than 20 minutes.  He changed his posture for relief.  He was able to walk for 20 to 30 minutes.  No other additional limitations or associated features were reported.  He took over-the-counter medication with mild relief.  He did not use any assistive devices.  He was able to perform daily activities, but at a slower pace.  The Veteran had limited driving tolerance due to the increased pain with sitting posture.  Upon objective evaluation, the VA examiner found that the Veteran had a normal posture and gait, symmetrical spine, and slow gait.  No ankylosis, atrophy, or spasms were found.  Muscle tone and strength were normal.  Sensation was intact in bilateral lower extremities. Reflexes were symmetrical.  The Veteran's Lasegue's sign was negative bilaterally. 

The VA examiner also found diffuse tenderness bilaterally with mild guarding present and no abnormality in gait.  Range of motion testing of the thoracolumbar spine revealed flexion at 55 degrees with pain, extension at 15 degrees with pain, and right and left flexion and rotation at 20 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  No additional limitation of joint function or functional loss caused by pain, fatigue, weakness, lack of endurance or incoordination was found.  The VA examiner found no intervertebral disc syndrome (IVDS).  No diagnostic testing was performed.  The Veteran was diagnosed with chronic moderately severe lumbosacral strain. 

Private treatment records from March 2010 and October 2010 document that the Veteran continued seeking treatment for chronic low back pain.  The private treating physician noted that the Veteran experienced worsening symptoms with sitting and bending and extending his back.  An objective examination revealed mild tenderness, but no motor sensory deficits and negative straight leg testing.  The Veteran was diagnosed with chronic recurrent musculoskeletal back pain. 

At a May 2014 VA examination, the Veteran reported chronic back pain and associated numbness down his legs.  He said he had flare-ups of pain every two weeks lasting for approximately two weeks.  He reported difficulty with sitting, walking, or standing for extended periods of time.  The Veteran took daily prescription pain medication.  He had steroid injections in the past, but none recently.  He did not use any assistive devices.  Upon objective evaluation, the VA examiner found no tenderness, muscle spasms, atrophy, ankylosis or other neurologic abnormalities.  Muscle strength testing was 5/5, except for his right hip flexion which was 4/5.  Reflexes and sensory examination results were normal.  His straight leg test was negative.  The Veteran had no symptoms due to radiculopathy. Range of motion testing of the thoracolumbar spine revealed flexion at 75 degrees with pain, extension at 25 degrees with pain, right lateral flexion at 25 degrees with pain, left lateral flexion at 20 degrees with pain, right lateral rotation at 25 degrees with pain, and right lateral rotation at 30 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The Veteran had functional loss of the thoracolumbar spine exhibited by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The VA examiner cited the results of a September 2009 x-ray which showed no evidence of acute fracture or subluxation, anatomic alignment of the lumbar spine, and mild osteophyte formation involving L2, L3, and L4 vertebra. The VA examiner determined that the Veteran's low back strain impacted his ability to work, because he had pain with bending, lifting and carrying, and walking or standing for extended periods of time.  During acute flare-ups of pain and/or repetitive use, the VA examiner opined that the Veteran's low back strain would significantly limit his functionality and/or cause weakness, fatigability, or inhibit coordination. 

The Board has also reviewed private treatment records from the Scott & White medical center and the Central Texas Pain Institute; however, this evidence does not demonstrate that the Veteran's low back strain was manifested by flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine as contemplated by the next higher 40 percent rating.

Based on a careful review of all of the evidence, the Board finds that the Veteran's low back strain does not warrant a rating in excess of 20 percent for the initial rating period on appeal.  The evidence demonstrates that during this period the Veteran's flexion was no less than 45 degrees with pain.  See January 2006 VA examination report.  However, a higher 40 percent evaluation is not warranted as the evidence does not demonstrate that the Veteran's low back strain was manifested by flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Moreover, no additional limitation in range of motion was found with repetitive testing.  The Veteran has also not been diagnosed with IVDS.  See July 2008 VA examination.  As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243.  38 C.F.R. § 4.71a.

In addition, even taking into consideration the Veteran's competent and credible reports of flare-ups of low back pain which caused difficulty with bending forward and prolonged sitting, standing, or walking and the objective evidence of functional loss on testing, the Veteran's back does not more nearly approximate the criteria for a 40 percent rating.  Therefore, the Veteran's low back strain is no more than 20 percent disabling. 

The Veteran's neurological impairments associated with his lumbar spine disability will be addressed in the remand section below.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating in excess of 20 percent for left shoulder impingement or adhesive capsulitis prior to December 1, 2011, and in excess of 30 percent thereafter is denied. 

Entitlement to an initial rating in excess of 20 percent for a low back strain is denied.


REMAND

Neurological Abnormalities Associated with Lumbar Spine Disability

A private treatment record dated in August 014 from the Scott & White Medical Center shows a diagnosis of radiculopathy, which was found to be "consistent with sciatic nerve irritation."   These records, however, do not sufficiently identify the severity of the symptoms to enable a determination of what additional rating should be assigned, if any.  As such, a new neurological examination is warranted.

TDIU

The remand regarding the claim discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issue being remanded (i. e., possible separate rating for neurological abnormality associated with lumbar spine disability), and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Moreover, the most recent March 2017 Supplemental Statement of the Case did not readjudicate the issue of a TDIU as directed by the Board's September 2016 remand directive.  As such, a remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to assist in determining the nature and severity of his lumbar spine radiculopathy.  For each neurological manifestation, the examiner must specifically identify the nerve that is involved and indicate whether there is complete paralysis.  If incomplete paralysis, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claims for (1) entitlement to separate rating(s) for lower extremity radiculopathy associated with the low back disability; and (2) entitlement to a TDIU.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


